IN THE
                          TENTH COURT OF APPEALS

                                No. 10-18-00076-CV

THE CITY OF BRYAN, TEXAS AND
BRYAN TEXAS UTILITIES,
                                                           Appellants
v.

VICKI RENEE RIOLA,
                                                           Appellee


                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 16-002133-CV-361


                          MEMORANDUM OPINION

       Appellants, The City of Bryan, Texas and Bryan Texas Utilities, appealed the trial

court’s denial of their plea to the jurisdiction. They have now filed a motion to dismiss

the appeal with prejudice pursuant to a settlement agreement.

       Appellants’ motion is granted. This appeal is dismissed with prejudice. See TEX.

R. APP. P. 42.1(a)(1).


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 22, 2018
[CV06]




The City of Bryan v. Riola                    Page 2